IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JUSTIN EVERETT,
Plaintiff,
Vv.

FIELDWORKS, INC., LAURA
BARKLEY, ZACHARY REIDER,
CHRIS GALLAWAY and LEWIS
GRANOFSKY,

Civil Action No. 2:17-cv-01495-PJP

Defendants.

DEFENDANTS’ CONCISE STATEMENT OF UNDISPUTED MATERIAL FACTS

Defendants, by their attorneys, Cohen & Grigsby, P.C., pursuant to Federal Rule of Civil
Procedure 56 and Western District of Pennsylvania Local Rule 56.1, hereby file the following

Defendants’ Concise Statement of Undisputed Material Facts.

I, PARTIES
1. Plaintiff is an African American who resides in Allegheny County. (Compl., {1)

2. Plaintiff was a Team Leader for FieldWorks. (Compl., Ex. 1).

3. Defendant FieldWorks, LLC (“FieldWorks”) is a District of Columbia limited liability

company, which was retained by nonprofit and political organizations to assist in registering persons

to vote in Pittsburgh. (Compl., Ex. 1).

4. While Plaintiff was employed by Defendant, Defendant had an office located in

Pittsburgh PA (the “Pittsburgh office”). (Compl., 95).

5. FieldWorks’ Pittsburgh office was set up in 2016 to register voters for the 2016

Presidential election. See Declaration of Christopher Gallaway (“‘Gallaway Decl.”), at 8, a true and

correct copy of which is attached hereto as Exhibit A.

2932810_1.docx
6. Voter registration deadlines are 30-40 days before election and FieldWorks shutdown
the Pittsburgh office once the deadlines passed as it had fulfilled its purpose and was no longer
needed. It stayed open for one client organization to run a program that Plaintiff would not have been
involved in because it did not involve voter registration. (Gallaway Decl., 9)

7. FieldWorks’ Pittsburgh office does not currently have any active clients or employees.
(Gallaway Decl., 7).

8. No Team Leaders or any other employee who worked in the Pittsburgh office are
currently employed by FieldWorks including Zachary Reider and Laura Barkley. (Gallaway Decl.,
q10).

9. Plaintiff has sued Laura Barkley (hereinafter, “Barkley”), Zachary Reider (“Reider”),
Christopher Gallaway (“Gallaway”), and Lewis Granofsky (“Granofsky”) in both their (i)

professional and (ii) personal capacities. (Compl. §5).

II. VOTER REGISTRATION CHECK

10. FieldWorks is responsible for hiring, training and deploying and supervising
canvassers who would go to door to door or stand in public places and ask unregistered individuals
if they wanted to register to vote and, if they did, provide them with an official voter registration
form and instructions for completing it. (Compl. Ex. 1).

11. FieldWorks provides in writing to its Team Leaders the Voter Registration Do’s
and Don’ts and the script for interacting with potential registrations. (Gallaway Decl., (14).

12. FieldWorks has a zero tolerance policy pertaining to fraud including falsifying
any written or electronic information. (Gallaway Decl., 414).

13. The voter registration forms were to be turned into FieldWorks’ Pittsburgh office.

(Compl. Ex. 1).
14. FieldWorks entered information from the forms into a database in order to ensure
compliance with applicable laws and to ensure that applications were not fraudulent. (Compl. Ex.
1).

15. Data entry staff examined the applications to ensure they were not fraudulent.
(Compl., Ex. 1).

16. The data entry staff was in Philadelphia and the staff had no contact with canvassers
or team leaders in the Pittsburgh office. (Compl., Ex. 1).

17. The data entry team in Philadelphia had never met the Team Leaders in Pittsburgh

and, thus, would not have known Plaintiff's race or, possibly, gender. (Gallaway Decl., (17).

IJ. PLAINTIFF’S EMPLOYMENT AND TERMINATION

18. Plaintiff was hired as a team leader in the Pittsburgh office in May 2016 and was
terminated in September 2016. (Compl., Ex. 1).

19. Plaintiff’s primary responsibility was to collect voter registration applications from
unregistered individuals. (Compl., Ex. 1)

20. Plaintiff's secondary responsibility was to manage teams of other canvassers.
(Compl., Ex. 1).

21. Plaintiff was terminated on or about September 3, 2016. (Gallaway Decl., {1 1).

22.  Plaintiff’s submission of multiple voter registrations for the same persons was
discovered by the data entry team, which is based out of Philadelphia, PA. (Gallaway Decl., 416).

23. Plaintiff registered the same people more than once and, in some instances, multiple
times. (Gallaway Decl., 913).

24. Laura Barkley, one of the former office directors in the Pittsburgh office, was

instructed to terminate Plaintiff. (Gallaway Decl., 18).

-3-
25. Barkley completed a Declaration in support of FieldWorks’ EEOC Position
Statement — and both are attached to Plaintiffs federal Complaint as an exhibit thereto. (Gallaway
Decl., 419).

26. All of the team leaders in the Pittsburgh office at the time Mr. Everett was
terminated were African American. (Compl., Ex. 1).

27. In addition, the majority of the team leaders in the Pittsburgh office of FieldWorks
were male. (Compl., Ex. 1).

28. At no time did Mr. Everett ever complain about any discriminatory treatment, to
Laura Barkley, the office director in Pittsburgh at the time, or, to her knowledge, to any supervisor
or management personnel at FieldWorks. At no time did Mr. Everett ever complain to Ms. Barkley

about his working conditions or situation. (Compl. Ex. 1).

IV. INDIVIDUAL DEFENDANTS

A. Gallaway

29. | Gallaway a member of FieldWorks, LLC, and a Partner along with Lewis

Granofsky. (Gallaway Decl., §3).

30. Gallaway has no regular personal business or contacts in Pennsylvania. (Gallaway
Decl., 4).

31. Gallaway has resided in Kensington, MD, for the past eight months. (Gallaway
Decl., 5).

32. Before he lived in Kensington, MD, he was a resident of Washington, D.C.
(Gallaway Decl., 96). (See also ECF Doc. No. 10).

33.  Gallaway played no role in hiring, reviewing or terminating the Plaintiff. Gallaway

Decl., 412).
B. Granofsky

34.  Granofsky is a member of FieldWorks, LLC, and serves as a Partner along with
Chris Gallaway. See Declaration of Lewis Granofsky (“Granofsky Decl.”), {3, a true and correct
copy of which is attached hereto as Exhibit B.

35.  Granofsky resides in Portland, Oregon, where he has resided for approximately 12
years. (Granofsky Decl., 94). (See also ECF Doc. No. 10).

36.  Granofsky works exclusively out of FieldWorks’ Portland, Oregon office.
(Granofsky Decl., 45).

37. Granofsky did not hire Plaintiff, review his performance, or participate in any
manner in the decision to terminate him. (Granofsky Decl., 6).

38. Although FieldWorks had a Pittsburgh office in 2016, which closed shortly after
the voter registration deadlines for the 2016 Presidential election, and operations in Philadelphia,
Granofsky does not travel to Pennsylvania for personal reasons and otherwise has no non-business
contacts in Pennsylvania. (Granofsky Decl., {7).

C. Barkley

39. Barkley resides in Cincinnati, Ohio, where she has lived for approximately 6 years,
i.e., since June 2013. See Declaration of Laura Moorman, née Barkley (“Barkley Decl.”), {2, a
true and correct copy of which is attached hereto as Exhibit C.

40. She served as the Office Director of FieldWorks in Pittsburgh from August 25,
2016 to October 10, 2016. (Barkley Decl., 3).

41. | Upon commencement of her duties in the Pittsburgh office, Barkley learned that
FieldWorks decided to terminate Plaintiff for registering numerous individuals to vote who he had

already registered. (Barkley Decl., {4).
42. Barkley was instructed to terminate Plaintiff accordingly from the data entry team
in Philadelphia. (Barkley Decl., 45).

43.  FieldWorks did not replace Plaintiff with a Caucasian employee nor did
FieldWorks replace him with a female employee. (Barkley Decl., 6).

44. _ Barkley had no other interaction with Plaintiff and had no oversight over Plaintiff's
employment. (Barkley Decl., 7).

45. Barkley conduct no regular personal business, nor does she have any contacts in
Pennsylvania, (Barkley Decl., 48).

46. Following the voter registration deadline for the 2016 election, the FieldWorks
Pittsburgh office was closed as it had fulfilled its sole purpose — to collect complete voter
registration cards from citizens in the Pittsburgh area who need to register or update their
registration. (Barkley Decl., {9).

47. Barkley is currently unemployed. (Barkley Decl., 410).

D. Reider

48. Reider resides in Boise, Idaho, and has resided there for approximately 2 years. See
Declaration of Zachary Reider (“Reider Decl.”), 3, a true and correct copy of which is attached
hereto as Exhibit D.

49. He was the Deputy Office Director of Fieldworks, Inc. and has worked out of its
Philadelphia, PA, Las Vegas, NV, Pittsburgh, PA, Albany, GA and Meridian, ID offices. (Reider
Decl., 94).

50. As Deputy Office Director, working along with the Office Director, Reider hired,

trained and managed canvassers. (Reider Decl., 5).

51. Reider served as the Deputy Office Director in the Pittsburgh office before it closed

in October 2016. He left in September 2016. (Reider Decl., 6).

-6-
52. Reider did not recommend or participate in Plaintiff's termination as Team Leader.
(Reider Decl., 7).

53. Fieldworks did not replace Plaintiff's position with a white Team Leader. (Reider
Decl., 48).

54. Reider conducts no regular business, nor does he have any contacts, in
Pennsylvania. (Reider Decl., 9).

55. Reider is currently employed. (Reider Decl., 410).

Respectfully submitted,

Lol Gennifer ©. Sark

Jennifer S. Park

PA I.D. 205842 / jpark@cohenlaw.com
Kelsey J. Gdovin

PA L.D. 322715 / kgdovin@cohenlaw.com

COHEN & GRIGSBY, P.C.

625 Liberty Avenue

Pittsburgh, PA 15222-3152
412-297-4900 / Fax 412-209-0672

Counsel for Defendants

 

Dated: February 15, 2019
2932810_1.docx

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Concise Statement of
Undisputed Material Facts was filed with the Court electronically on February 15, 2019. Notice
of this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s system.

Lol Gennifer S. Park
